Appeal Dismissed and Memorandum Opinion filed April 13, 2021.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-21-00104-CR

                      LEXTER KENNON KOSSIE, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 679887

                             MEMORANDUM OPINION

       Appellant was convicted of aggravated robbery. We affirmed his conviction
in 1997. See Kossie v. State, No. 14–94–01171–CR; 1997 WL 109996 (Tex. App.—
Houston [14th Dist.] Mar. 13, 1997, no pet.) (not designated for publication).
Appellant has filed numerous appeals and original proceedings in this court
concerning that conviction.1

       1
          In re Kossie, No. 14-13-00324-CR, 2013 WL 1789808 (Tex. App.—Houston [14th Dist.]
Apr. 25, 2013, orig. proceeding) (per curiam) (mem. op., not designated for publication); Kossie
v. State, 14-15-00131-CR, 2015 WL 1262504 (Tex. App.—Houston [14th Dist.] Mar. 17, 2015,
          This appeal is from the December 30, 2020 order denying his request for
appointed counsel to represent him in his appeal immediately preceding this one,
appeal 14-21-00008-CR. The trial court’s certification of defendant’s right of appeal
states:

          With respect to the Court’s Denial of Appointment of Counsel, signed
          by the Court on 12/20/20, the Court does not make any determination
          whether that order is subject to immediate appeal.

          Generally, appeals in criminal cases may only be taken from final judgments
of convictions. Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). No
exception to the general rule allows an appeal from an order denying a request for
counsel in a separate appeal.

          On February 26, 2021, we notified the parties of our intent to dismiss this
appeal unless appellant demonstrated, within 21 days, that the court has jurisdiction.
We have not received a response from appellant.

          The appeal is dismissed.

                                            PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.

Do Not Publish—Tex. R. App. P. 47.2(b)




no pet.) (per curiam) (mem. op., not designated for publication); Kossie v. State, No. 14-18-00232-
CR, 2018 WL 1955047 (Tex. App.—Houston [14th Dist.] Apr. 26, 2018, no pet.) (per curiam)
(mem. op., not designated for publication); Kossie v. State, No. 14-20-00671-CR, 2021 WL
245236 (Tex. App.—Houston [14th Dist.] Jan. 26, 2021, no pet. h.) (per curiam) (mem. op., not
designated for publication); Kossie v. State, No. 14-21-00008-CR, 2021 WL 970653 (Tex. App.—
Houston [14th Dist.] Mar. 16, 2021, no pet. h.) (per curiam) (mem. op., not designated for
publication).

                                                2